ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The claims filed February 22, 2022 do not included any amended or new claims, such that it is the same claim set filed November 22, 2021 that was examined in the November 24, 2021 Final Rejection.   
Response to Arguments
Mingtu in view of Takeda, either one of Azuma or Wakabayashi, and Hudson 
Applicant’s arguments, see Remarks pg. 55 para. 3, filed February 22, 2022, with respect to the rejection of claims 90 and 91 under Mingtu in view of Takeda, either one of Azuma or Wakabayashi, and Hudson have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Mingtu does not disclose 0.015 to 0.070% Al (Remarks pg. 55 para. 3).
Tarui in view of Takeda, either one of Azuma or Wakabayashi, and Hudson (claims 90-91)
Applicant’s arguments, see Remarks pg. 59 paras. 5-7 and pg. 60 paras. 3-5, filed February 22, 2022, with respect to the rejection of claims 90-92 under Tarui in view of Takeda, either one of Azuma or Wakabayashi, and Hudson have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Takeda requires a controlled atmosphere ([0011]) and Tarui requires tempering ([0030], [0035]), such that the processes of Takeda and Tarui are different (Remarks pg. 59 paras. 5-7).
The applicant also persuasively argues Azuma and Wakabayashi produce steel sheets with microstructures different from Tarui (i.e. Azuma limits the steel sheet for hot pressing to ferrite and pearlite [0028], Wakabayashi limits to 90% or less of tempered martensite, bainite, and ferrite (abstract), and Tarui disclose a martensitic structure) such that the processing steps are not obvious to combine (Remarks pg. 60 paras. 3-5).
112(a)
Applicant's arguments filed February 22, 2022 with respect to the 112(a) written description rejection have been fully considered but they are not persuasive.
	With respect to claim 90, the applicant argues Table 4 at [0131] provides support for Rm (MPa) values of the hot rolled sheets of 1944, 1825, 1915, and 1827 (Remarks pg. 11 “Claim 90”).
	The examiner respectfully disagrees. In Table 4 the Rm values presented are for blanks that were cut, heated under various conditions and hot stamped, where cooling gave a martensitic structure, [0131], which are press hardened parts (i.e. not hot rolled steel sheets). Therefore, claim 90, directed to the mechanical strength Rm of the hot rolled steel sheet, fails to comply with the written description requirement.
	With respect to claim 91, the applicant argues that the diffusible hydrogen concentration of EX in Fig. 7 is for the sheet and hot stamped part made from steel composition E with preparation mode X ([0122]) and has a value of less than 0.16 ppm (Remarks pgs. 11-12 “Claim 91”).
	The examiner respectfully disagrees. In Fig. 7 sample EX refers to a sheet and hot stamped part, [0131]. A hot stamped part (i.e. a press hardened part) is different from the claimed hot rolled steel sheet because it is formed from hot stamping a steel sheet. Therefore, claim 91, directed to the diffusible hydrogen content over the hot rolled steel sheet, fails to comply with the written description requirement.
With respect to claim 92, the applicant argues that fine nitrides prior to hot stamping ([0071]), NbCN limit austenite grain growth during reheating of the blanks ([0072]), and precipitation of TiN, Nb(CN) or (Ti,Nb)(CN) ([0074])  support the claim (Remarks pgs. 12-13 “Claim 92”).
	The examiner respectfully disagrees. The above argued teachings in applicant’s specification do not recite when in the fabrication method for the hot rolled steel sheet the precipitates are formed, such that there does not appear to be support for the hot rolled steel sheet (i.e. a particular step in the fabrication method) to comprise precipitates of TiN, Nb(CN) or (Ti,Nb)(CN).
Hayashi in view of either one of Takada or Murakami
Applicant's arguments filed February 22, 2022 with respect to Hayashi in view of either one of Takada or Murakami have been fully considered but they are not persuasive.
	The applicant argues against the similarity of Takada and Murakami to Hayashi (Remarks pg. 15 para. 4) because Takada (5:1-3) and Murakami (2:16-17) do not disclose hot rolling and the end of rolling temperatures (Remarks pg. 16 para. 2).
	The examiner respectfully disagrees. Takada and Murakami both teach the presence of hot rolling (Takada 9:19; Murakami 2:17). The substantially similar processing is based on overlapping heating temperatures and times, the presence of hot rolling, overlapping coiling temperature, and the presence of pickling (Hayashi [0048]-[0054]; Takada 8:19-39, 47-48, 9:8-19, 40-41; Murakami 2:16-17, 3:51-55, 5:5). 
Hayashi and  Takada are analogous art in the same field of endeavor as the claimed invention of the fabrication of steel sheets for press hardening (applicant’s specification  [0001]; Hayashi [0001]; Takada 1:9-16). 
Alternatively, Hayashi and Murakami are analogous art in the same field of endeavor as the claimed invention of a steel sheet with a subsequently applied layer (applicant’s specification [0096]; Hayashi [0046]; Murakami 1:4-5, 12-15). In order for a reference to be  proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be considered analogous art to the claimed invention. MPEP 2141.01(a).
	The applicant argues Takada teaches 0.05 to 0.2% C (abstract, 5:51-53) and Murakami teaches 0.0040% or less C (abstract, pg. 1 2nd full para., pg. 2 2nd full para.), such that the alleged teaching of a Ni enriched layer does not extend to steel sheets with 0.24 to 0.38% C (Remarks para. spanning pgs. 16-17).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection relies on Hayashi teaching C of 0.10 to 0.40% ([0027]), which overlaps with the claimed 0.24 to 0.38% such that a prima facie case of obviousness exists. MPEP 2144.05(I). Takada and, alternatively, Murakami, are relied on to teach the obviousness of a Ni enriched layer. 
Takada teaches the processing (i.e. holding temperature and time after casting as well as coiling temperature after hot rolling) increases the Ni concentration on the steel sheet surface (Takada 9:7-41). The hold temperature and time and coiling temperature of Hayashi and Takada are substantially similar (Hayashi [0050], [0051], [0053]: holding at 1100 to 1300°C for 10 mins to 10 hours, coiling at 400 to 700°C; Takada 8:19-39, 9:8-19: holding at 1150°C or higher for at least 45 mins, coiling at 550 to 750°C), such that it appears the Ni concentration of the surface sheet would also form in Hayashi. 
Alternatively, Murakami teaches the processing (i.e. hot rolling and pickling) results in a Ni-enriched portion on the surface of the steel member (Murakami 2:6-7, 35-36). The presence of hot rolling and pickling of Hayashi and Murakami are substantially similar (Hayashi [0052], [0054]; Murakami 2:16, 3:51-52, 5:5), such that it appears the Ni-enriched portion on the surface of the steel member would also form in Hayashi.
The applicant argues that Hayashi in view of Takada or Murakami does not recognize N is a result-effective variable (Remarks pg. 18 para. 4) where the art must recognize N to be effective for the claimed purpose (Remarks para. spanning pgs. 18-19).
In response to applicant's argument that the prior art must recognize N to be a result-effective variable for the claimed purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Hayashi teaches 0.01% or less N (Hayashi [0034]), which overlaps with the claimed 0.003 to 0.010% N such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	With respect to claims 83-85, the applicant argues in Takada, Tables 1 and 3 do not have compositions with 0.24 to 0.38% C and 0.10 to 0.70% Si (Remarks pg. 21 last para.) and that the Ni enriched layer lacks factual basis (Remarks pg. 22 para. 2) (Remarks pg. 23 para. 3, pg. 24 para. 3).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Takada teaches the processing, including holding temperature and time after casting and coiling temperature after hot rolling, influence the Ni concentration on the steel sheet surface (Takada 9:7-41). The examples in Tables 1 and 3 of Takada provide evidence of the amount of Ni concentration that results from the process, where the amount overlaps with that claimed. 
	With respect to claim 90, the applicant argues Hayashi in view of either Takeda or Murakami does not teach the hot rolled steel sheet has a mechanical strength Rm greater than or equal to 1800 MPa (Remarks pg. 22 last full para.).
	The examiner respectfully disagrees. This argument is not commensurate in scope with the claims because claim 90 is not rejected over Hayashi in view of either one of Takeda or Murakami.
	With respect to claim 91, the applicant argues Hayashi in view of either Takeda or Murakami does not teach the hot rolled steel sheet has a diffusible hydrogen content of less than or equal to 0.16 ppm (Remarks pg. 24 last full para.).
In response to applicant's argument that the prior art does not teach a hot rolled steel sheet with a diffusible hydrogen content of less than or equal to 0.16 ppm, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In the instant case, the composition (Hayashi abstract, [0017]-[0021], [0027]-[0040]) and processing (Hayashi [0050]-[0053]; Takada 9:7-41; Murakami 2:16-17, 3:49-52) of the prior art is substantially similar to that claimed. It appears the product of the process of the prior art is substantially similar, including having a diffusible hydrogen content of less than or equal to 0.16 ppm.
Takeda in view of Azuma and Hudson
Applicant's arguments filed February 22, 2022 with respect to Takeda in view of Azuma and Hudson have been fully considered but they are not persuasive.
	The applicant argues Takeda produces uniform scale ([0001]) and would not have been motivated to remove the scale (Remarks para. spanning pgs. 28-29).
	The examiner respectfully disagrees. In Takeda the uniform scale is with respect to during the rolling process (Takeda [0013]). Pickling to remove the scale is performed after rolling and coiling (Azuma [0030], [0034]; Hudson 67:1:2) to avoid surface defects in the final product (Hudson 67:1:1).
In further support of the obviousness, Takeda and Azuma are both directed to steel for use in automobiles (Takeda [0003]; Azuma [0001]).
	The applicant argues the hard and brittle oxide in Takeda is hematite ([0004], [0017]), which is prevented from forming by heating conditions ([0015]) to give uniform scale without hematite on the outermost surface ([0018]) (Remarks pg. 29 para. 2).
	The examiner respectfully disagrees. Hematite is one type of oxide, but Takeda does not preclude the presence of other types of oxide from forming on the surface. In fact, Takeda teaches the presence of scale (i.e. an oxide) (Takeda [0018]).
	The applicant argues Azuma teaches pickling before cold rolling and annealing and hot-forming ([0012], [0034]), where Takeda neither cold rolls nor hot forms ([0044], [0045], [0019]-[0028]) (Remarks pg. 29 para. 4).
	The examiner respectfully disagrees. Takeda teaches a steel sheet for use in automobile applications ([0003]) processed through hot rolling and winding ([0044], [0045]) to control scale during heat treatment and rolling ([0019]-[0028]). The wound steel sheet of Takeda is not in a form to be used in an automobile. No parts of an automobile are as manufactured wound steel sheet. Rather, further processing for to form an automobile part is required as taught by the prior art (Azuma [0001], [0002], [0034]).
	The applicant argues impermissible hindsight with respect to pickling as taught by Hudson in Takeda in view of Azuma (Remarks pg. 30 para. 3).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	With respect to claim 89, the applicant argues that Takeda states Ni should be 1.0% or less ([0037]), such that 1.0% as an upper limit should not be exceeded (Remarks para. spanning pgs. 31-32).
	The examiner respectfully disagrees. While Takeda teaches 1.0% or less Ni prevents excessive inclusion makes it economically unacceptable (Takeda [0037]), Azuma teaches 0.005 to 5% Ni suppresses hydrogen intrusion by Ni sulfide to improve delayed fracture and ensure strength by enhancing hardenability without workability becoming poor (Azuma [0025]). Therefore, one of ordinary skill in the art would understand how to vary Ni content for the desired improved properties while being aware of the cost increase.
	With respect to claim 90, the applicant argues Takeda in view of Azuma and Hudson do not disclose a steel sheet with the required composition and mechanical strength (Remarks para. spanning pgs. 32-33).
	The examiner respectfully disagrees. This argument is not commensurate in scope with the claims because claim 90 is not rejected over Takeda in view of Azuma and Hudson.
	With respect to claim 91, the applicant argues Takeda in view of Azuma and Hudson do not disclose a steel sheet with the required composition and diffusible hydrogen content (Remarks pg. 33 last para.).
In response to applicant's argument that the prior art does not teach a hot rolled steel sheet with a diffusible hydrogen content of less than or equal to 0.16 ppm, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In the instant case, the composition (Takeda [0020], [0012], [0029]-[0042]; Azuma [0019]) and processing (Takeda [0020]-[0026], [0044], [0045], Table 2; Azuma [0030]-[0034]) of the prior art is substantially similar to that claimed. It appears the product of the process of the prior art is substantially similar, including having a diffusible hydrogen content of less than or equal to 0.16 ppm.
Takeda in view of Wakabayashi and Hudson
Applicant's arguments filed February 22, 2022 with respect to Takeda in view of Wakabayashi and Hudson have been fully considered but they are not persuasive.
	The applicant argues Takeda produces a stable and uniform scale ([0001]), such that there is no motivation to remove the scale (Remarks pg. 38 para. 3).
	The examiner respectfully disagrees. In Takeda the uniform scale is with respect to during the rolling process (Takeda [0013]). Pickling to remove the scale is performed after rolling and coiling (Wakabayashi [0032]; Hudson 67:1:2) to avoid surface defects in the final product (Hudson 67:1:1).
In further support of the obviousness Takeda and Wakabayashi are both directed to steel for use in automobiles (Takeda [0003]; Wakabayashi [0002]).
	The applicant argues Wakabayashi teaches pickling as a pre-step to cold rolling and annealing ([0010], [0032]), but Takeda ends with winding (Fig. 1), such that there is no reason to uncoil and pickle the coil of Takeda (Remarks pg. 38 para. 4).
	The examiner respectfully disagrees. Takeda teaches a steel sheet for use in automobile applications ([0003]) processed through hot rolling and winding ([0044], [0045]) to control scale during heat treatment and rolling ([0019]-[0028]). The wound steel sheet of Takeda is not in a form to be used in an automobile. No parts of an automobile are an as manufactured wound steel sheet. Rather, further processing for to form an automobile part is required as taught by the prior art (Wakabayashi [0001], [0002],[0003], [0032]).
	With respect to claim 89, the applicant argues that Takeda states Ni should be 1.0% or less ([0037]), such that 1.0% as an upper limit should not be exceeded (Remarks pg. 40 para. 2).
	The examiner respectfully disagrees. While Takeda teaches 1.0% or less Ni prevents excessive inclusion makes it economically unacceptable (Takeda [0037]), Wakabayashi  teaches 0.05 to 2.0% Ni improves ductility and toughness without impairing toughness due to the increased strength (Wakabayashi [0018]). Therefore, one of ordinary skill in the art would understand how to vary Ni content for the desired improved properties while being aware of the cost increase.
With respect to claim 90, the applicant argues Takeda in view of Wakabayashi and Hudson do not disclose a steel sheet with the required composition and mechanical strength (Remarks pg. 41 para. 4).
	The examiner respectfully disagrees. This argument is not commensurate in scope with the claims because claim 90 is not rejected over Takeda in view of Wakabayashi and Hudson.
With respect to claim 91, the applicant argues Takeda in view of Wakabayashi and Hudson do not disclose a steel sheet with the required composition and diffusible hydrogen content (Remarks pg. 42 para. 5).
In response to applicant's argument that the prior art does not teach a hot rolled steel sheet with a diffusible hydrogen content of less than or equal to 0.16 ppm, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In the instant case, the composition (Takeda [0020], [0012], [0029]-[0042]; Wakabayashi  [0017]) and processing (Takeda [0020]-[0026], [0044], [0045], Table 2; Wakabayashi [0032]) of the prior art is substantially similar to that claimed. It appears the product of the process of the prior art is substantially similar, including having a diffusible hydrogen content of less than or equal to 0.16 ppm.
Wakabayashi in view of either one of Takeda or Takada
Applicant's arguments filed February 22, 2022 with respect to Wakabayashi in view of either one of Takeda or Takada have been fully considered but they are not persuasive.
	The applicant argues the relationship of C, Mn, Cr, and Si in claim 55 is not rendered obvious (Remarks pg. 47 para. 1).
	The examiner respectfully disagrees. Wakabayashi teaches C, Mn, Cr, and Si contents that result in a relationship of 0.40 to 1.89 (Wakabayashi [0013]-[0015], [0018]). This overlaps with that claimed, rendering the C, Mn, Cr, and Si relationship prima facie obvious. MPEP 2144.05(I).
	The applicant argues that the assertion of heating Wakabayashi and Takeda is unsupported and Wakabayashi does not seek scale formation, so would not have a reason to hold as taught in Takeda for scale production (Remarks pg. 48 para. 1).
	The examiner respectfully disagrees. Heating to elevated temperature, including 1200C or higher (Wakabayashi [0032], [0042], Table 2; Takeda [0020], [0023]) produces scale, which is advantageous to produce evenly (i.e. a reason to hold) (Takeda [0020], [0023]). Further, Wakabayashi and Takeda have casting, heating, hot rolling, and winding conditions (Wakabayashi [0032], [0042], Table 2; Takeda [0019], [0020], [0023], [0044], [0045], Table 2) that overlap with each other such that they are substantially similar processes. These processes also overlap with the claims. Therefore, the references are in  the same field of endeavor and analogous art such that they are proper for use in an obviousness rejection. MPEP 2141.01(a)(I).
	The applicant argues Wakabayashi does not disclose hot rolling conditions such that there is no basis for being substantially similar to the end rolling temperatures in Takeda Table 2 (Remarks pg. 48 para. 2).
	The examiner respectfully disagrees. In [0032] Wakabayashi teaches “The hot rolling is completed at a temperature not lower than the Ar3 transformation point”. The hot rolling completion temperature is the end rolling temperature. The Ar3 transformation point is the temperature when austenite begins to cool down to revert to becoming ferrite again. On an Fe-C binary phase diagram (H. Okamoto, J. Phase Equilb., Vol 13 (No. 5), 1992, p 543-565.) this temperature is C content dependent and ranges from about 912 to 770°C. The finish rolling temperature in Takeda is 897 to 906°C (Takeda [0045], Table 2), which is substantially similar to the end rolling temperature in Wakabayashi.
	The applicant argues Wakabayashi in view of Takeda does  not recognize that reheating temperature and holding time are result-effective variables for the formation of a nickel enriched layer (Remarks pg. 49 para. 1).
In response to applicant's argument that Wakabayashi and Takeda do not recognize that reheating temperature and holding time are result-effective variables for the formation of a nickel enriched layer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Wakabayashi in view of Takeda teaches reheating to 1200°C or higher to make the final structure (i.e. microstructure) uniform (Wakabayashi [0032], [0042], Table 2) and holding for 15 to 40 minutes to evenly produce scale without causing scale loss (Takeda [0023]). These teachings overlap with those claimed such that a prima facie case of obviousness exists. MPEP 2144.5(I).
	The applicant argues Takada teaches 0.05 to 0.2% C (abstract, 5:51-53), such that it is not related to the steel of Wakabayashi with 0.08 to 0.35% C (abstract) (Remarks para. spanning pgs. 49-50).
	The examiner respectfully disagrees. The amounts of C in Wakabayashi, (i.e. 0.08 to 0.35% [0013]) and Takada (i.e. 0.05 to 0.2% 5:44-53) overlap with each other, such that they are substantially similar. Further, Wakabayashi, Takada, and applicant’s invention are in the same field of endeavor of hot-dip galvanized steel sheets suitable for press forming to make automobile parts (Wakabayashi abstract, [0001], [0002]; Takada 1:9-16, 52-67, 7:52-67; applicant’s specification [0001], [0003]). Therefore, Wakabayashi and Takada are analogous are and are proper to use in an obviousness rejection. MPEP 2141.01(a)(I).
	With respect to claim 91, the applicant argues the obviousness of the claimed diffusible hydrogen content of the hot rolled steel sheet has not been established (Remarks pg. 51 para. 2).
	The examiner respectfully disagrees. The composition (Wakabayashi [0009], [0013]-[0021]) and processing (Wakabayashi [0010], [0032], [0042], Table 2; Takeda [0023]; Takada 9:7-41) of the prior art to form a Ni enriched layer (Takeda [0037]; Takada 9:7-41) are substantially similar to that claimed. Absent evidence to the contrary, it appears the product of the process of the prior art is substantially similar to that claimed, including a diffusible hydrogen content over the hot rolled steel sheet of less than or equal to 0.16 ppm.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                    



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735